Citation Nr: 1600119	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  04-38 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill or MGIB).

2.  Entitlement to basic eligibility for educational benefits under 38 U.S.C.A. Chapter 32 (Post-Vietnam Era Veteran's Educational Assistance Program or VEAP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from March 1959 to December 1962. 

This matter is before the Board of Veterans' Appeals (Board) from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence and argument (to include on paper and on DVD-R) with waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper education file, the Board has reviewed the Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.

The issue of entitlement to basic eligibility for educational benefits under 38 U.S.C.A. Chapter 32 is addressed in the REMAND that follows the order section of this decision.  VA will notify the appellant if further action on his part is required. 

The Veteran's attention is directed to a May 19, 2015, determination by the RO which denied entitlement to basic eligibility for educational benefits under 38 U.S.C.A. Chapter 34, Vietnam Era GI Bill.  To date, no Notice of Disagreement has been received from the Veteran.  He has one year from May 19, 2015, to appeal this determination.

The issue of entitlement to reimbursement for courses taken after December 5, 1975, has been raised by the records but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active military service from March 1959 to December 1962. 
 
2.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA in April 2004. 
 
3.  The Veteran did not first enter active duty as a member of the Armed Forces after June 30, 1985.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 3001-3021 (West 2014); 38 C.F.R. §§ 21.7042, 21.7130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  In August 2015, the Veteran was provided an opportunity to set forth his contentions regarding the Chapter 30 claim during the Travel Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties were met here.  The chapter 30 issue decided herein was identified at the hearing.  The Veteran's contentions were addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2) , in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

II.  Chapter 30 - Montgomery GI Bill 

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3021.  VA will pay Chapter 30 educational assistance to an eligible veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

In April 2004, the Veteran submitted a claim seeking, in pertinent part, Chapter 30 VA education benefits.  The argument he has presented, however, has nothing to do with Chapter 30 benefits.  Essentially, the Veteran maintains that he has been unable to complete college because when he transferred colleges in December 1975, he lost his education benefits.  The Board finds that this contention may be reasonably construed as a claim of entitlement to reimbursement for courses taken after December 5, 1975.  This claim has been referred for development in the introduction of this decision.  Because the Chapter 30 issue was appealed by the Veteran, however, the Board must still adjudicate this issue.

In this case, the evidence shows that the Veteran entered active service in March 1959.  Therefore, he does not meet the initial eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) since he did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.

The Veteran's contentions with respect to his eligibility, specifically for benefits under Chapter 30, have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question. Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a May 2004 RO determination, in pertinent part, denied entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 32.  In a statement received later that same month, the appellant submitted a timely NOD with respect to the denial of education benefits.  The record before the Board does not show that the appellant has been provided an SOC in response to the NOD for this issue.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  Issue an appropriate SOC to the appellant in the matter of entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 32.  Advise him of the time limit for filing a substantive appeal.
 
2.  If the appellant perfects an appeal with respect to the issue of entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 32, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


